Citation Nr: 0213019	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  00-09 374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a back injury.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

This case is before the Board of Veterans Appeals (the Board) 
on appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Diego, California (the RO).  

Procedural history

The veteran had active service from June 1977 to June 1980.  

In an August 1995 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
residuals of a back injury.  The veteran appealed that 
decision to the Board.  In August 1998, the Board denied 
service connection for residuals of a back injury.

The veteran subsequently submitted additional evidence in the 
form of private medical records, which was interpreted by the 
RO as a request to reopen his previously-denied claim of 
entitlement to service connection for a back disability.  In 
September 1999, the RO determined that no new and material 
evidence had been submitted to reopen the claim on the basis 
that there was no medical evidence supporting a link or nexus 
between current back disability and service.  This appeal 
ensued.  

The Board notes that the veteran requested a hearing before 
the Board, which was scheduled in April 2002, but he failed 
to report for the hearing.  No explanation for this failure 
to report has been submitted.  


FINDINGS OF FACT

1.  In August 1998, the Board denied service connection for 
residuals of a back injury.  

2.  The evidence associated with the claims file subsequent 
to the Board's August 1998 decision is not new and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  


CONCLUSION OF LAW

The Board's August 1998 decision is final.  New and material 
evidence has not been received, and therefore the veteran's 
claim of entitlement to service connection for residuals of a 
back injury is not reopened.  38 U.S.C.A. § 5108, 7104 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.156, 20.1100 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
residuals of a back injury.  He contends that he injured his 
back in service and the residuals have become worse over the 
years.  

As noted in the Introduction, the veteran's claim of 
entitlement to service connection for residuals of a back 
injury was denied in an August 1998 Board decision.  As 
explained in detail below, the Board must initially determine 
whether additionally submitted evidence warrants reopening 
the claim.  The preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  


The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VCAA, Pub. L. No. 106-475, § 
3(a), 114 Stat. 2096, __ (2000) [now codified at 38 U.S.C.A. 
§ 5103A].   ]

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The Board observes that the United States Court of Appeals 
for Veterans Claims (the Court) has recently held that 38 
C.F.R. § 3.159(b), pertaining to VA's duty to notify 
claimants, includes claims to reopen.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

The veteran was apprised of the relevant law and regulations, 
and of the types of evidence that could be submitted by him 
in support of his claim by the September 1999 rating decision 
and by the May 2000 statement of the case (SOC).  

In February 1999, the veteran informed the RO of the 
existence of additional medical evidence.  The RO attempted 
to obtain such records from Dr. E. and Dr. R.  June 1999, the 
RO contacted the veteran, informing him that certain records 
could not be obtained and requesting that he secure the 
records and forward them to the RO.  A number of records 
detailing treatment of the veteran's back condition were 
later obtained.  

In October 2001, the RO sent the veteran a letter which set 
forth in detail the requirements of the VCAA, including the 
responsibilities of the VA and the veteran with respect to 
obtaining evidence.  The veteran was specifically informed 
that he was to contact the RO in regard to any additional 
evidence he wanted it to consider.  He was specifically 
informed of the evidence lacking in his claim, and he was 
specifically informed of the time limits involved and the 
procedures to follow.  He was also informed on how to obtain 
assistance in developing his claim, including a toll free 
information number to call if he had any questions 
whatsoever.   In January 2002, the veteran was further 
notified that his appeal was being certified to the Board and 
that additional evidence could be submitted directly to the 
Board within ninety days.  The veteran did not respond.

The Board has carefully considered the currently applicable 
provisions of the VCAA in light of the record on appeal, and 
finds that the veteran has been provided with ample notice of 
the pertinent law, including the VCAA, as well as what 
evidence would be obtained by VA and what evidence should be 
obtained by him.  Accordingly, the Board will proceed to an 
evaluation of the issue of whether new and material evidence 
has been submitted.  

Pertinent law and regulations 

Service connection - in general 

According to applicable law and regulations, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1131 (West Supp. 2001); 38 C.F.R. § 
3.303 (2001).  

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) in service injury or disease, or a service-
connected disability; and (3) medical evidence of a nexus 
between the service or a service-connected disability and the 
current disability.  Cf. Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Finality/new and material evidence

In general, Board decisions are final.  See 38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  Only 
evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
There must be new and material evidence as to each and every 
aspect of the claim which was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  Evans v. Brown, 9 Vet. App. 
273 (1996).  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of her claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 1991); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Board observes in passing that there has been a 
regulatory change with respect to new and material evidence, 
which applies prospectively to all claims made on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) 
[codified at 38 C.F.R. § 3.156(a)].  As the veteran filed his 
claim prior to this date, the earlier version of the law 
remains applicable in this case.  Cf. Karnas v. Derwinski, 1 
Vet. App. 308 (1991) [when a law or regulation changes after 
a claim has been filed, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to an appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so].  

Factual Background

The "old" evidence

The enlistment physical examination reflects a scar on the 
veteran's back; otherwise, the spine and other 
musculoskeletal was evaluated as clinically normal.

The service medical records further reflect that the veteran 
was evaluated in June 1977 for low back pain, diagnosed as 
muscle strain.  He denied any recent injury, and his back was 
treated with heat.  When he was evaluated in July 1977 after 
falling down stairs, the diagnosis was muscle strain.  In 
August 1977, there was a diagnosis of acute back strain.  An 
x-ray of the spine was within normal limits.  

In March 1978, the veteran complained of low back pain 
lasting for 2 days after reportedly falling down steps.  The 
examiner noted previous trauma to the back nine months 
earlier.  Findings included right lateral pain in the lumbar 
region, and the area was tender on palpation.  There was also 
tenderness of the right paravertebral muscle directly above 
the iliac crest with full range of motion without scoliosis.  
The diagnosis was probable strain.  

The veteran was involved in a motor vehicle accident in June 
1978, with complaints relative to the cervical spine only.  
An undated entry reflects that a physical was due in January 
1980.  A DA Form 2496 signed by the veteran in June 1980 
reflects that the he opted not to undergo a medical 
examination for separation from active duty.  

The veteran left military service on June 6, 1980.  On June 
23, 1980 he filed a claim with VA for service connection for 
a bilateral knee disability.  He did not mention a back 
problem.  On VA examination in October 1980, the veteran 
reported that he  had been involved in an auto accident in 
January 1980 and hit a tree.  The veteran denied any diseases 
or injuries to the musculoskeletal system, aside from his 
knees.  On VA examination, the trunk motion was unrestricted 
in all directions.  On forward bending, the veteran was able 
to reach with the tip of his fingers to the level of his 
toes, bilaterally.  The cervical, dorsal, and lumbar segments 
of spines were of normal contour without tenderness.  The 
diagnosis did not include a back disorder.  

There is no pertinent medical evidence for approximately 
fifteen years.  In March 1995, the veteran filed a claim of 
entitlement to service connection (VA Form 21-526) for 
residuals of back injuries in 1977, 1978 and 1979.  In 
various statements submitted to the RO, the veteran 
contended, in essence, that he hurt his back during service 
and that he had a back disability due to such injuries.  He 
submitted no recent medical evidence in support of his claim.  
The RO sought treatment records the veteran referred to in 
his March 1995 VA Form 21-526.  In his July 1996 Notice of 
Disagreement the veteran reported that the physicians he saw 
after separation from service were "no longer around."  

The Board's August 1998 decision

Inasmuch as the veteran opted to forego a separation 
examination in June 1980, and more recent medical records had 
not been submitted, the Board had to rely on the service 
medical records and the report of VA examination performed in 
October 1980, which were contemporaneous to service and 
contained no diagnosis of a chronic back disorder.  

The Board observed that the service medical records reflected 
that the veteran had acute episodes of muscle strain that 
evidently resolved with treatment.  The Board noted that the 
report of evaluation in June 1978 and subsequently dated 
service medical records did not contain any reference to 
residuals of a back injury.   Moreover, the Board referred to 
the pertinently negative VA examination in October 1980, as 
well as the absence of any medical evidence of presently 
existing back disability.  Significantly, the VA examination 
in October 1980, which was conducted only four months after 
the veteran's service discharge, was without any chronic back 
disability being shown on physical examination.  

The Board did not dispute the veteran's contentions as to the 
occurrence of the falls and the motor vehicle accident in 
service, which were supported by the service medical records.  
The Board  rejected the veteran's unsubstantiated allegation 
that he currently suffered from a chronic back disorder, to 
include a degenerative process, as not being competent 
medical evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

Accordingly, the Board determined that the veteran had failed 
to present a well grounded claim.  Service connection for 
residuals of a back injury was denied.   

The additional evidence

The evidence added to the file after August 1998 includes 
private clinical records include a lengthy report of 
examination of the veteran by Community Orthopaedics in 
February 1995.  The veteran complained of constant lower back 
pain with occasional leg pain.  He also had upper back and 
neck complaints.  The veteran indicated that all his trouble 
dated to a back injury sustained on March 10, 1991, when he 
was working for a private trucking company, and that that was 
the last day he had worked.  

Subsequently the veteran required back surgery.  More recent 
diagnoses in February 1999 include lumbosacral radiculopathy, 
post back surgery syndrome, myofascial pain syndrome, and 
epidural fibrosis.  

Although there are numerous medical records now on file, no 
clinician has attributed any current back disability to the 
veteran's active service.  

Analysis

As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim.  After reviewing the 
record, and for reasons expressed immediately below, the 
Board is of the opinion that the veteran has not submitted 
new and material evidence sufficient to reopen his claim of 
entitlement to service connection for residuals of a back 
injury.  

As an initial matter, it is noted that the Board's August 
1998 decision denied the veteran's claim on the basis that it 
was not well grounded.  The former well-groundedness 
standard, 38 U.S.C.A. § 5107(a), was eliminated by the VCAA.  
This is of no consequence in the Board's current 
deliberations.  The VCAA cannot be retroactively applied to 
decisions, such as the Board's August 1998 decision, which 
became final prior to July 14, 1999.  

There must be new and material evidence as to each and every 
aspect of the claim which was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  Evans v. Brown, 9 Vet. App. 
273 (1996).
The Board's August 1998 decision denied the veteran's claim 
because there was no evidence of a chronic back disability in 
service, no evidence of a current back disability and, 
implicitly, no evidence of a medical nexus.  

At the time of the August 1998 decision by the Board, there 
was no evidence showing the existence of  a current back 
disability.  Since the August 1998 decision, the evidence 
received includes numerous medical reports, starting in 1995, 
which indicate that a back disability now exists.  Such 
evidence tends to establish the first Hickson element, a 
current back disability.

With respect to the second Hickson element, in-service 
injury, no additional evidence has been added to the record.  
As noted by the Board in August 1998, there was evidence of 
various back injuries in service, although no chronic back 
disability was identified in the service medical records.

Most significantly, there is no competent medical evidence 
which serves to link the veteran's current back disability to 
his military service or any incident thereof. Crucially, none 
of the evidence submitted after the August 1998 decision 
fills this void.  There is no medical evidence which 
attributes any current back disorder to the veteran's 
service.  In point of fact, the medical report from Community 
Orthopaedics in February 1995 clearly indicated that all of 
the veteran's back complaints were related to a back injury 
sustained on March 10, 1991, more than a decade after 
service.  The February 1995 medical report, which is the most 
detailed of any of those received since 1998, not only does 
not support the claim, but is clearly contrary to the 
contentions advanced by the veteran.  
  
In short, the record in August 1998 did not include medical 
nexus evidence which related an identified, then current, 
chronic back disability to the veteran's active military 
service.  The Court has held that medical evidence which does 
not address the crucial matter of medical nexus, does not 
constitute new and material evidence.  See Cornele v. Brown, 
6 Vet. App. 59, 62 (1993).  

The veteran's statements in support of the claim submitted 
since August 1998 are repetitious of statements made by the 
veteran and which were of record in August 1998.  The 
statements thus cannot be considered to be new.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  Moreover, it is 
well-established that laypersons without medical training, 
such as the veteran, are not qualified to render medical 
opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

Also, the veteran's argument that he should not be penalized 
because physicians who could support his claim are no longer 
available is not helpful to his claim.  The veteran was free 
to submit medical nexus opinions from other physicians.  He 
was given adequate notice of the type of evidence needed to 
reopen his claim for example in the RO's letter of October 
2001.    

Because the evidence submitted since the August 1998 decision 
by the Board does not address the elements of the claim found 
lacking by that decision, the additional evidence is not new 
and material, and is not so significant that it must be 
considered in order to fairly decide the matter.  See Hodge, 
supra.  Accordingly, the Board finds that the veteran's claim 
of entitlement to service connection for residuals of a back 
injury may not be reopened.  Thus, the benefit sought on 
appeal remains denied.  

Additional comment

As noted above in connection with its discussion of the VCAA, 
VA's duty to assist in cases such as this is circumscribed.  
In the absence of a reopened claim, there is no duty to 
assist.  


ORDER

The claim of entitlement to service connection for residuals 
of a back injury is not reopened and the appeal is denied.  


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

